Title: To George Washington from Ensign Thomas Russell, 18 January 1780
From: Russell, Thomas
To: Washington, George


          
            May it Please your Excellency
            Morris Town Jany 18th 1780
          
          That I having Obtaind a Furlough from Brigadier General Stark dated the 10th Inst., since which I have been Arrested by Col. Sherburne for Defaming his Character, and a Devision Court Martial order’d by General Stark having meet Yisterday, but the Principle Evidence against me being on Furlough, and my Evidence (being General Stark) who will be Absent till the First of April—The Court therefore being unable to Proceed on the Trial, The Commandant of the Devision has been Pleased to disolve them—I therefore beg your Excelleny’s Liberty to go home till my Furlough expires which is the First of April next, at which time I now Pawn my Honour to Return unless Detained by Sickness. I am Your Excellency’s Most Obedint & Humble Sevant
          
            Thomas Russell Ensign & Aid de Camp to Gene. Stark
          
        